Title: To James Madison from William C. C. Claiborne, 3 April 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans April 3rd. 1808.

On the 31st. Ultimo, the Legislature of the Territory, closed their Sessions; a copy of the acts passed, will be transmitted you, as soon as they are printed.
You will find by a message from me to the Legislature, (printed in the enclosed paper), the reasons which induced my approbation of "a Digest of the Civil Laws now in force in this Territory"; A work of the kind was indispensible to the due administration of Justice.  I am Sir, with great respect your mo: obt. Servt.

William C. C. Claiborne

